Title: [April 1772]
From: Washington, George
To: 




Apl. 1. Dined and Spent the Evening at Mrs. Campbells.
 


2. Dined and Spent the Evening at Mrs. Campbells.


   
   On this day GW was appointed to a committee of three to consider a proposed amendment to the act regarding deer hunting and the control of hounds. Today also a report was submitted from the committee on Philip Hand’s claim to which GW had been appointed on 4 Mar. Hand’s petition, the committee found, was reasonable, and the house promptly approved giving him £6 for “his present Relief” and an annuity of £5 for life (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 290–91).



 


3. Dined at Mrs. Campbells and went to the Play—then to Mrs. Campbells again.


   
   On this day GW was appointed to two committees, one to write a Potomac navigation bill and one to amend the colony’s flour inspection regulations.

Some previous thought must have been given to the second matter; a short time later today the flour inspection committee presented a bill to amend the current inspection act (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 292–93). Designed “to prevent frauds, which may be committed by millers, bakers, and others, employed” in Virginia’s growing flour export trade, this bill, as passed a week later, placed several new restrictions on mill owners. All flour for export must be “genuine and unmixed with any other grain, and . . . all of the same fineness, and faithfully packed in good casks, made of seasoned timber, and, when delivered, well and securely nailed.” The casks were to be branded with the first letter of the mill owner’s Christian name and his full surname or with the name of his mill and conveyed with an invoice “to the place of exportation” in a vehicle or vessel “sufficiently covered and secured from the weather.” There the contents of each cask were to be examined by an official inspector, and if they were “found to be good and merchantable,” he was to “stamp or brand” the cask’s head with a “V” for Virginia, the first letter of county’s name, his own name, and the quantity and grade of the flour (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:143–44, 511–14).



   
   Other business before the burgesses today included a favorable report on the deer-hunting amendment by the committee to which it had been referred and passage of the bill allowing GW and others to erect gates on public roads leading to ferries. The gate bill, however, was not approved by the council and it did not become law (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 293–94, 298).



 


4. Took a Cold dinner at Mr. Southalls & came up to Eltham in the Afternoon.
 


5. Went to see Mrs. Dandridge betwn. Breakfast and Dinner.
 


6. Returnd to Williamsburg. Dined at Mrs. Campbells—went to the Concert & then to Mrs. Campbells again.


   
   Today Thomson Mason, burgess for Stafford County, presented the Potomac navigation bill to the house on behalf of the committee. The bill, which authorized a public subscription to finance the project, was received, read, and ordered to be engrossed for final action (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 297; HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:570–79). Later this day the burgesses passed a public road act which included a provision authorizing the county courts of Fairfax, Loudoun, Berkeley, and Frederick to impose special levies on their inhabitants for the next three years, to finance repair of the public roads leading from Alexandria and Colchester to the Shenandoah Valley. These roads, it was noted in the act, had been “rendered almost impassible” by “the great number of waggons which use the same,” and the normal method of maintaining them entirely by local laboring tithables had proved to be “insufficient” (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 299; HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:549–51).



 


7. Dined at Mrs. Campbells and went to the Play then to Mrs. Campbells again.


   
   On this day the burgesses referred the flour inspection bill for further work to four of the six members on the committee that had prepared it. GW was one of the four (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 302).



 



   
8. Dined at Mrs. Campbells and Spent the Evening at my lodgings.


   
   GW today paid Jane Charlton £1 12s. 3d. for goods supplied Patsy Custis and Mrs. Washington and £11 for his “Board . . . since the 1st. of March” (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 4).



   
   In the House of Burgesses today three bills in which GW had some interest were passed and sent to the council: the deer-hunting bill, the Potomac navigation bill, and a bill to improve Alexandria’s wharf and marshy lots. All three were soon approved by the councillors (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 304–5, 310–13).



 


9. Took an early Dinner at Southalls and set of for Eltham on my return home.


   
   Also on this day the flour inspection bill was reported with several amendments from its committee. The amendments were promptly accepted by the house, and on the following day the bill was passed by the burgesses and approved by the council (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 311, 313).



   
   GW left Williamsburg two days before Governor Dunmore prorogued the General Assembly (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 317). Before GW left, he finished paying his personal accounts in town: £5 12s. 6d. for various play tickets for himself and others during his stay, £2 12s. 6d. for his and his servant’s expenses at the Raleigh Tavern, and 5s. to a blacksmith for shoeing his horses. He also received from Jane Charlton, acting on behalf of her husband Edward, £240 Virginia currency for a £200 sterling bill of exchange GW had held as a Colvill executor since 23 Jan. Earlier in his stay he had converted two other bills of exchange for the Colvill estate at the same rate but through another merchant (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 4, 5).



 



10. With Colo. Bassett & Lady & there 3 daughters set of for Mount Vernon. Dined at Todds Bridge and lodged at Hubbards.


   
   Two of the Bassett daughters, Elizabeth and Anna Maria, had visited Mount Vernon with their parents three years earlier. The third, and youngest, daughter, Frances Bassett (1767-1796), later married George Augustine Washington, eldest son of GW’s brother Charles.



   
   GW again crossed the Pamunkey River at Ruffin’s ferry (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 5).



 


11. Breakfasted at Hubbards and dined at Colo. Lewis’s in Fredericksburg where Colo. Bassett &ca. lodged. I lodged at my Mothers.


   
   During this stay in Fredericksburg, GW left £8 cash with his mother for his brother Charles, who was to use the money to buy corn for Ferry Farm. On the following day GW recorded paying 1s. 6d. for “ferriages at Hunters,” indicating that he did not cross the Rappahannock River until then and that his mother was no longer at Ferry Farm but was ensconced in the house on Charles Street (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 5, 48).



 


12. Dined in Dumfries and reachd home in the Afternoon where I found Mrs. Barnes, Miss Carlyle, Miss Alexander Miss Hunter, Colo. Carlyle & Son & Daughter Nancy.


   
   Miss Alexander is probably Mary Ann Alexander, daughter of Gerard and Mary Dent Alexander. The Alexanders’ other daughter, Nancy, was by this time married to Fielding Lewis, Jr. (will of Gerard Alexander, 9 Aug. 1760, Fairfax County Wills, Book B–1, 327–29, Vi Microfilm).



   
   John Carlyle’s only son was George William Carlyle (1765–1781). During the Revolution he was a cadet in Lee’s Legion and was killed at the Battle of Eutaw Springs in 1781.



 


13. All the above went away but Mrs. Barnes & Miss Hunter. About 12 Oclock Colo. Bassett & Family arrived.
 


14. At home all day.
 


15. Walk’d to the Fishing Landing at Poseys between breakfast & dinner with Colo. Bassett.
 


16. At home all day.
 


17. Rid with Colo. Bassett to my Mill from thence to Poseys & home to Dinner.
 


18. Walkd with Colo. Bassett to the Fishing Landing at the Ferry between Breakfast & Dinner. Captn. Posey dined here. J. P. Custis came here.



   
   Jacky Custis was returning from Jonathan Boucher’s new home, Mount Lubentia, in Prince George’s County, Md. Boucher had moved there from Annapolis the previous December to become rector of Queen Anne Parish, taking three of his students with him: Jacky, Overton Carr of Louisa County, Va., and Charles Calvert (1756–1777), son of Benedict Calvert of Mount Airy. Mount Lubentia was rented from the Magruder family of Maryland, a fact that inspired Boucher’s students to dub it “Castle Magruder” (BOUCHER [1]Jonathan Bouchier, ed. Reminiscences of an American Loyalist, 1738–1789: Being the Autobiography of The Revd Jonathan Boucher, Rector of Annapolis in Maryland and afterwards Vicar of Epsom, Surrey, England. Boston, 1925., 75; W.P.A. [2]W.P.A. Writers’ Project. Maryland: A Guide to the Old Line State. American Guide Series. New York, 1940., 474–75).



 


19. At home all day. Mr. Campbell dined here.
 


20. Went up to Court, Colo. Bassett & Jno. Custis with me. Returnd in the Afternoon—Mr. Tilghman & Mr. Hanson with us.


   
   The April court met only this day (Fairfax County Order Book for 1772–74, 25–26, Vi Microfilm). While GW was in Alexandria, he clubbed at Arell’s tavern (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 5).



   
   James Tilghman, Jr. (1748–1796), was the third son of James Tilghman (1716–1793), who moved from Talbot County, Md., in the 1760s to practice law in Philadelphia. James Jr. was living in Alexandria at this time, but later settled in Talbot County, Md., where he practiced law (see JOHNSTON [1]Henry P. Johnston, ed. The Correspondence and Public Papers of John Jay. 4 vols. New York and London, 1890-93., 369, 374; TILGHMAN [2]Oswald Tilghman. History of Talbot County, Maryland, 1661–1861 . . .. 2 vols. 1915. Reprint, Baltimore, 1967., 1:8).



   
   Mr. Hanson is probably young Samuel Hanson or his brother Thomas Hawkins Hanson, sons of Samuel Hanson of Green Hill, Charles County, Md.



 


21. Walkd to the Fishery at Poseys between Breakfast & dinnr. Mrs. Fairfax dined here & returnd in the Afternoon.
 


22. Rid to the Mill and Fishery with the Ladies & Gentlemen. Mr. Tilghman & Mr. Hanson went away.
 


23. Dined at Belvoir with Colo. Bassett & Lady & Daughter, Mrs. Washington & Patcy. Returnd in the Evening. J. P. Custis dind also.
 


24. Rid to Muddy hole Doeg Run and Mill with Colo. Bassett before Dinner. Mr. Mitchell & Mr. Ball who came yesterday went away.


   
   Mr. Ball may be Burgess Ball of Lancaster County, Va., and Mr. Mitchell one of Ball’s second cousins: William, Robert, or Richard Mitchell (HAYDENHorace Edwin Hayden.  Virginia Genealogies. A Genealogy of the Glassell Family of Scotland and Virginia, also of the Families of Ball, Brown, Bryan, Conway, Daniel, Ewell, Holladay, Lewis, Littlepage, Moncure, Peyton, Robinson, Scott, Taylor, Wallace, and others, of Virginia and Maryland. 1891. Reprint. Baltimore, 1973., 62, 111–12).



 


25. Went a Hunting with Colo. Bassett. Found nothing.
 


26. Colo. Bassett & Mrs. Bassett, Mrs. Washington & Self went to Pohick Church & returnd to Dinr.
 



27. At home all day writing to send to Williamsburg by Colo. Bassett.

	
   
   Bassett was to settle several financial matters for GW in the Williamsburg area (GW Memorandum, 27 April 1772, NjMoHP).



 


28. Colo. Bassett & Family set of home. I rid to the Mill and Fishing Landing at the Ferry.
 


29. Rid to the Mill and Fishing Landing again. Doctr. Rumney dined here.
 


30. Went to the Fishing Landing at the Ferry again.


   
   GW today lent £2 10s. to John Posey, who was “going to Maryl[an]d” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 256).



